DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not seem to show how a marker consisting of two sets of three collinear, equidistant dots perform the required function. For example, Fig. 3A shows one set of 4 dots and one set of 3. Further, Fig. 1 shows additional dots on either side of the marking.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11-14, 17-23, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaked et al. (US 2002/0186884 A1).
Regarding claims 1 and 14, Shaked teaches an optically readable marker comprising: data to be extracted (embedded information [0005]); and an identifier arranged to identify a location of the data to be extracted, wherein the identifier comprises a plurality of dots of the same size, the dots forming a set pattern lacking rotational symmetry (dots 76), such that an orientation of the data can be uniquely established (outlines data, Fig. 4), the plurality of dots comprising two sets of three collinear, equidistant dots arranged to indicate the presence of the identifier (left and right sides have 3 dots arranged vertically), and wherein the dots are small compared to the size of the data to be extracted (Fig. 4) and the two sets of collinear dots are parallel (Fig. 4).
Regarding claim 2, Shaked teaches wherein the identifier consists of the plurality of dots (Fig. 4).
Regarding claim 3, Shaked teaches wherein the data comprises alphanumeric characters (visible letters – Fig. 4).
Regarding claim 4, Shaked teaches wherein the data are arranged in a grid, and wherein the plurality of dots are arranged to be adjacent to the grid (Fig. 4).

Regarding claim 8, Shaked teaches wherein the set pattern of the plurality of dots includes dots located near at least two sides of the data (left and right sides, Fig. 4).
Regarding claim 11, Shaked teaches wherein a distance between the first and second sets of three dots is within an expected range of distances relative to the spacing of dots in the first set (distance between first and second sets is constant, and therefore within an expected range).
Regarding claim 12, Shaked teaches wherein the data to be extracted comprises at least text based data (Fig. 4), a barcode (abstract).
Regarding claim 13, Shaked teaches wherein the dots surround the data to be extracted (Fig. 4).
Regarding claim 17, Shaked further teaches obtaining an identifier reference pattern (fiducial mark path – 94); determining correspondences between detected dots of the identified identifier and known dots of the reference pattern (94, [0035]); based on the correspondences between the detected dots of the one or more sets of three collinear, equidistant dots of the identifier and the corresponding dots in the reference pattern, calculating a perspective transformation suitable for providing a rectified view of the data (94, 96, 98, 108); and optically scanning the determined location so as to extract the data (barcodes finally decoded - [0037]).
Regarding claim 18, Shaked teaches wherein the acquiring a two-dimensional image comprises taking a photograph or using a live frame of a camera (scanned image – [0029]).
Regarding claim 19, Shaked teaches determining an orientation of the data to be extracted based on the identifier [0037].
Regarding claim 20, Shaked teaches wherein the identifying an identifier within the image comprises: detecting dots within the image, identifying a first subset of dots which meet a first pre-set 
Regarding claim 21, Shaked further teaches wherein the determining one or more expected positions of further dots comprises looking for a second subset of dots which meet a second pre-set condition (candidates on fiducial mark path) with respect to the first subset of dots (path based on first subset) within an expected distance range of the first subset, the distance being determined relative to the spacing of the dots in the first subset (path, including expected dot distances/locations, is based on first subset of dots, 98, Fig. 5).
Regarding claim 22, Shaked teaches wherein identifying each dot of the plurality of dots comprises identifying a pixel that is either brighter or darker by more than a threshold than all of the n pixels in a ring around the identified pixel (each dot is darker than surrounding dots – Fig. 4).
Regarding claim 23, this claim is analogous to the claims above and is therefore also taught by Shaked.
Regarding claim 26, Shaked teaches only three dot correspondences are determined, for a set of one or more sets of three collinear equidistant dots, and the image transformation is an affine transformation (missing fiducial marks are collinear and determined in step 106 based on transformation of data from known fiducial marks, Fig. 5).
Regarding claim 27, Shaked teaches wherein the optically readable marker further comprises one or more further dots, wherein the further dots are located at positions determinable from the positions of the dots in the two sets of collinear dots (top and bottom rows, Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaked in view of Zaiser (US 2002/0014266 A1).
Regarding claim 24, Shaked lacks the laser etching.
Zaiser teaches wherein the marking the object with the data to be extracted and with the identifier comprises laser etching [0023].
Therefore it would have been obvious to use the laser etching discussed in Zaiser because it allows for the code to be permanent and durable, and difficult to remove or alter under normal wear conditions. This allows for proper identification and tracking of items during standard operational life (paragraph 0023 of Zaiser).
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.
Applicant argues that Shaked does not teach that the pattern of dots lacks rotational symmetry. However, Shaked teaches the pattern shown in Fig. 6 in which dot 122 is described as different or asymmetric (paragraph 0037 of Shaked). Applicant points out that this dot is a different size than the other dots and therefore does not meet the limitation of the dots being the same size. However, the specification of Shaked teaches that this different size is only an option and that the dot may also be a 
Applicant argues further that Shaked does not disclose a beverage container and therefore does not teach claim 14. However, this feature in the preamble of the claim provides no structural limitation to the claim language and is being interpreted as an intended use of the invention (the optically readable marker can be applied to any surface, including a beverage container) and therefore provides no further structural limitations (See MPEP 2111.02).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876